Title: To George Washington from William Grayson, 23 September 1770
From: Grayson, William
To: Washington, George



Sir
Sniggers Sepr 23rd 1770.

I have met here to day, & so have your Evidences, agreable to appointment, but only two Commissioners have appear’d which is not sufficient; Mr Scott is sent for, and on his arrival we shall proceed to business; when you may depend I shall do every thing necessary, on your behalf.

Mr Thomas Hite has this day acknowledg’d, he has Thomas’s bond for the money the land was sold for, and offered to relinquish his claim to the land provided I would undertake to pay the amount of the bond, which is abt £12 & Interest; this I did not incline to do, as I had no instructions from you relative to such a proposal; and my own opinion was agt it, as I conciev’d Thomas & his heirs were liable for it, & that the land was not subject to it in the hands of an assignee. I am Sir Yr Mo: Obedt servt

Willm Grayson


N.B. They have survey’d the land, but as Marshall is not here I have not seen the survey. W. ⟨G.⟩

